Citation Nr: 9909082	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to December 
1966, and served with the Kansas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which declined to reopen the veteran's 
claim for service connection for PTSD on the basis of new and 
material evidence. 


FINDINGS OF FACT

1.  Rating decisions dated in May 1993 and July 1995 denied 
service connection for PTSD on the basis that the veteran had 
no verified service in Vietnam; the veteran failed to file an 
appeal with respect to each of these decisions.

2.  Since the July 1995 rating decision, numerous statements 
were submitted from individuals who claimed to have served 
with the veteran in Vietnam.

3.  The veteran has been diagnosed with PTSD based on his 
accounts of combat experiences while serving in Vietnam.

4.  The veteran has not submitted credible evidence of an in-
service stressor. 


CONCLUSIONS OF LAW

1.  The rating decisions of May 1993 and July 1995 which 
denied service connection for PTSD are final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  The evidence received since the July 1995 rating decision 
is new and material; thus, the claim for service connectio 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1105, 3.156 (a) (1998).

3.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection for PTSD requires the 
following three elements: [1] medical evidence establishing a 
clear diagnosis of the disorder; [2] credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the original claim for service connection for a 
nervous condition was denied by a rating decision of January 
1989.  The veteran was notified of that decision and of his 
appellate rights by a letter in the same month, but he did 
not file a notice of disagreement.  In 1993, the veteran 
requested service connection for PTSD after claiming to have 
served two and half tours of duty in Vietnam.  In May 1993, 
the RO denied service connection for PTSD on the basis that 
the veteran had no verified service in Vietnam.  The veteran 
then filed a timely notice of disagreement, and a statement 
of the case was subsequently issued.  The veteran, however, 
failed to seek appellate review within one year of 
notification of the denial, or within 60 days from the date 
that the RO had mailed the statement of the case. 

In March 1995, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) claiming that he was never 
furnished a statement of the case with regard to the May 1993 
decision, and therefore, he was not properly informed of his 
responsibility to file a substantive appeal.  As a result, 
the veteran requested that the deadline for filing a 
substantive appeal with respect to that decision be extended.  
By a rating decision of July 1995, the RO again denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the veteran had no verified service in 
Vietnam.  The RO denied the veteran's request for an 
extension of time for filing a substantive appeal on the 
basis that the request was not made prior to the expiration 
of the time limit for filing a substantive appeal.  See 
38 C.F.R. § 20.503 (1998).  The Board also notes that the 
December 1993 statement of the case was mailed to the 
veteran's address as listed on his notice of disagreement.  
The Board must therefore conclude that the veteran received 
the December 1993 statement of the case.  See 38 C.F.R. § 
3.1(q) (1998) (Notification for VA purposes is a written 
notice sent to the claimant's last address of record); see 
also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.).  The veteran 
then submitted a notice of disagreement, and a statement of 
the case was subsequently issued.  Again, however, the 
veteran failed to seek appellate review within one year of 
notification of the denial, or within 60 days from the date 
that the RO had mailed the statement of the case.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  Where a notice of disagreement is not filed within 
one year of the date of mailing of the notification of the 
RO's denial of the veteran's claim, the denial is final and 
is not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
In addition, if a substantive appeal is not filed within one 
year of the date of mailing of the notification of the RO's 
denial of the veteran's claim, or within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, the denial is final.  
Id.  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir 1998).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); See also Elkins v. West, No. 97-
1534, slip op. (U.S. App. Feb. 17, 1999); Winters v. West, 
No. 97-2180, slip op. (U.S. App. Feb. 17, 1999). 

The rating decision of July 1995 which denied the veteran's 
claim for service connection for PTSD is final and was the 
last disposition in which the claim was finally disallowed on 
any basis.  The relevant evidence at the time consisted of 
the veteran's service medical records; service personnel 
records (DD Form 214 and DA Form 20); VA hospitalization 
reports; a VA examination report; a private treatment report 
from Yaron Zedek, M.D.; a copy of a Combat Infantry Award 
issued to the veteran; and the veteran's written statements.  
Consequently, the evidence that must be considered in 
determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
July 1995 rating decision.

Since that rating decision, the veteran submitted numerous 
written statements from individuals who claimed to have 
served with the veteran in Vietnam.  Several of these 
individuals reported that they were with the veteran during 
periods in which they were engaged in combat with enemy 
forces.  The Board finds these statements to be new, as they 
were not of record at the time of the July 1995 rating 
decision and not cumulative of any other evidence at that 
time.  In addition, as these statements indicate that the 
veteran was stationed in Vietnam where he was exposed to 
combat, they are probative of the central issue in this case.  
Accordingly, the Board finds that new and material evidence 
has been submitted since the July 1995 rating decision, and 
thus, the claim for service connection for PTSD must be 
reopened. 

II.  Service Connection

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that before the Board 
addresses in a decision a question that has not been decided 
by the RO it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby.  The Board notes that the veteran has not 
submitted a plausible claim of entitlement to service 
connection for PTSD.  Accordingly, the Board finds that the 
veteran will not be prejudiced by its proceeding to 
adjudicate this issue on a de novo basis.

The Board must first determine whether the veteran has 
submitted a well-grounded claim.  See Winters, supra.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded PTSD claim in one where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown 10 Vet. App. 128, 137 (1997) (citations 
omitted).  The veteran's evidentiary assertions must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  "Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Tirpak v. Derwinski, 2 Vet. App. 609 (1992)).

The veteran contends that he currently suffers from PTSD as a 
result of having been exposed to combat while serving in 
Vietnam from January 1968 to December 1970.  While the record 
shows that the veteran has been diagnosed with PTSD, no 
credible evidence of an in-service stressor has been 
submitted to support the diagnosis.  Therefore, as the 
veteran has failed to prove this essential element, the Board 
finds that his claim for service connection for PTSD is not 
well grounded.

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions, which examiners have attributed to 
the veteran's alleged combat exposure in Vietnam.  In a 
January 1993 examination report, for example, Yaron Zedek, 
M.D., diagnosed the veteran with PTSD.  This diagnosis was 
based on the veteran's description of in-service stressors 
while having served two and a half tours in Vietnam.  The 
veteran related that his duties included packing dead bodies, 
as well as serving as a Mortarman while engaged in combat.  
Dr. Zedek commented that the veteran was a very poor 
historian.  In addition, in a May 1998 letter, R.A. de los 
Angeles, M.D., stated that the veteran suffered from PTSD as 
a result of his military service in Vietnam.

The Board finds, however, that none of the diagnoses of PTSD 
are sustainable.  The record is absolutely clear that the 
veteran had no service in Vietnam, much less saw combat in 
that country.  The veteran's service records document that 
his only military service was from March 1966 to December 
1966, with no Vietnam service reported.  These records also 
disclose that the veteran received a general discharge after 
he was found unfit for service due to a passive-aggressive 
personality with some hysterical manifestations, 
characterized by gross immaturity, general rebellious 
attitude toward authority, and occasional hysterical 
manifestations, including hyperventilations.  Thus, the 
veteran's claim that he served in Vietnam from January 1968 
to December 1970 is simply not supported by his service 
personnel records.

The veteran maintains that his DD Form 214 for the period 
from January 1968 to December 1970 was lost in St. Louis and 
would have documented his Vietnam service.  This argument, 
however, is not supported by the record.  Indeed, the Board 
notes that a psychiatric consultation report dated in 
December 1968 indicated that the veteran was trying to 
reenlist in the military.  Nevertheless, this report included 
a physician's opinion that the veteran was not fit for 
military service at that time due to a personality disorder.  
The Board also notes that the veteran submitted a claim in 
February 1981 which listed service from March 1966 to 
December 1967, with an additional claim submitted in August 
1988 which listed service from March to December 1966.  
Neither claim lists any military service from 1968 to 1970.  
It was not until his claim of October 1992 that the veteran 
alleged to have served on active duty from January 1968 to 
December 1970.  Moreover, in August 1968, the veteran 
submitted an application (DD Form 283) to have the character 
of his discharge upgraded, which listed his then current 
address as Indianapolis, Indiana.

As noted, the Board determined that written statements from 
individuals who claimed to have served with the veteran in 
Vietnam were sufficient to reopen the veteran's claim.  
However, the Board emphasizes that none of these statements 
is sufficient to well ground the veteran's claim.  Although 
lay statements of a PTSD stressor are generally presumed to 
be truthful, the Board is not required to accept any such 
statement as true where, as in this case, it is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433, 436 
(1998) (Board is not required to accept lay statements 
concerning combat in Vietnam as true where the record 
discloses that the veteran had no service in Vietnam, as such 
statements are inherently incredible).  Here, the record 
clearly shows that the veteran's only period of service was 
from March 1966 to December 1966, during which time no 
Vietnam service was shown.  Therefore, the statements 
submitted on the veteran's behalf which maintain that he had 
active service in Vietnam are deemed to be inherently 
incredible.

The record also contains a copy of a Combat Infantry Award 
issued to the veteran in December 1996, which the veteran 
claims is conclusive prove of combat exposure in Vietnam.  
The Board disagrees.  Certain awards, including the Combat 
Action Ribbon and the Combat Infantryman Badge, are 
recognized as being associated with combat.  The Combat 
Infantry Award, however, is not synonymous with either of 
these awards, and is not recognized as being associated with 
combat exposure.  This award is therefore insufficient to 
well ground the veteran's claim.

Finally, the Board also considered a copy of an Honorable 
Discharge Certificate which notes that the veteran was 
discharged in December 1968.  This date appears to by a 
typographical error, as the veteran's DD Form 214 lists that 
he was discharged from active duty in December 1966.  In any 
event, even assuming for the sake of argument that this 
document is accurate, it does not purport to confirm the 
veteran's assertion that he had active service in Vietnam 
from January 1968 to December 1970.

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, any diagnosis of PTSD cannot be 
considered reliable.  "Just because a physician or other 
health care professional accepted the veteran's description 
of his Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the BVA 
was required to grant service connection for PTSD."  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  " The BVA [is] 
not bound to accept the appellant's uncorroborated account of 
his Vietnam experiences...."  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  The veteran is not qualified to address questions 
requiring medical training for resolution, such as a 
diagnosis or medical opinion as to etiology.  See Espiritu, 2 
Vet. App. at 494-95.  As a result, the veteran's claim of 
entitlement to service connection for PTSD must be denied as 
not well grounded.

In denying the veteran's claim as not well grounded, the 
Board has considered the argument advanced by the veteran's 
representative that the VA has failed to properly assist the 
veteran in the development of his claim by not requesting 
additional development.  However, as the veteran's claim is 
not well grounded, the VA has no further duty to assist the 
veteran in developing the record to support his claim.  See 
Epps, 126 F.3d at 1469 ("[T]here is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim.").  

The Board is also unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for post-traumatic stress disorder is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 11 -


